Kuhn, J.
(after stating the facts). The only question in the proceeding before us is whether the circuit court for Chippewa county acted properly in making the order to hold further proceedings in the suit there pending in abeyance during the pendency of the garnishment proceedings in the Hennepin county district court of Minnesota.
It appearing that the defendant had a permanent location both in the State of Michigan and in the State of Minnesota, it would seem that this would result in giving a sort of double situs to the debt. But it conclusively appears that the suit in the Minnesota court antedated the suit in this State; and therefore there cannot be any question that the Minnesota court thereby acquired jurisdiction.
By the garnishment service the Minnesota court also acquired a specific lien upon the debt, and its situs thus became fixed.
The relator being a claimant of the fund attached in the hands of the defendant railway company, as shown by its disclosure filed in the Minnesota court, and being notified in conformity with the statutes of Minnesota that its right to the fund was questioned, it became a party to the proceedings, in our opinion, to the same extent and with the same duty and responsibilities as Sheldon, its assignor and the principal defendant in the Minnesota suit. See Bragg v. Gaynor, 85 Wis. 468 (55 N. W. 919, 21 L. R. A. 161).
These foreign proceedings antedating the proceedings in this State, and having been properly called to *500the attention of the trial court in this State, and it being conceded that they are regular, in our opinion, the court acted properly in holding the present suit in abeyance, and thus preventing a collision in the jurisdiction of the courts of two sovereign States. Harvey v. Railway Co., 50 Minn. 405 (52 N. W. 905, 17 L. R. A. 84).
The case of Butler v. Wendell, 57 Mich. 62 (23 N. W. 460, 58 Am. Rep. 329), is an authority cited and relied upon by relator, but we think that the case is readily distinguishable from the situation now before us. In that case there was no disclosure of an assignment which was made for the benefit of creditors, and both suits were in the courts of this State, subject to final disposition in the Supreme Court of this State, and therefore no question of conflict of jurisdiction or comity between States could arise.
In a recent case in Iowa, Steltzer v. Railway Co., 156 Iowa, 1 (134 N. W. 573), a question quite similar to the one here involved was determined by the supreme court of that State. An employee of the railroad company, working for it in' Iowa, assigned his wages to the plaintiff. After the assignment, suit 'was started in Illinois against the employee, and the defendant was garnished in that State. The defendant disclosed the amount due, and set up the assignment to the plaintiff in its disclosure, and the plaintiff was notified of the proceedings in time to give him an opportunity to appear and defend; but he failed to appear or pay any attention to the proceedings, and judgment was rendered against the defendant for the fund. Subsequently, the plaintiff began suit in Iowa for the claim, being the assignee of the employee of the defendant. The court held:
“The court of Illinois had jurisdiction in the matter, and its judgment should be recognized, and the defendant as garnishee be protected by the courts of *501this State. Harris v. Balk, 198 U. S. 215 [25 Sup. Ct. 625, 3 Am. & Eng. Ann. Cas. 1084].”
We conclude that the writ of mandamus should be denied, with costs to the respondent.
Brooke, C. J., and McAlvay, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.